DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 and 06/26/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication No. 2016/0232713) in view of Youssef (US Patent Publication No. 2018/0339543).
With reference to claim 1, Lee discloses an interactive system (200) (see paragraph 90; Fig. 30), comprising:
	a portable device (20) configured to be carried by a user as the user travels through an interactive attraction (25), wherein the portable device (20) comprises a trigger device (22-2) (see paragraphs 71, 90) and tracking circuitry (20) (see paragraphs 45, 48-49; Fig. 1);
	a control system (16) comprising and image capturing device (18) and one or more processors (see paragraphs 43, 47; Fig. 1), wherein the one or more processors are configured to:
determine a location and an orientation of the portable device (20) within the interactive attraction (25) based on communication between the tacking circuitry (20) and the image capturing device (18) (see paragraphs 101, 103-104; Figs. 33-35, 46); 
receive an indication of actuation of the trigger device (22-2) (see paragraph 114-115; Figs. 36-39) via communication between the tacking circuitry (20) and the image capturing device (18) (see paragraphs 101, 103-104; Figs. 33-35); and 
display a virtual projectile (34) on a display screen (12, 14) of the interactive attraction (25) based on the location and the orientation of the portable device (20) during the actuation of the trigger device (22-2) (see paragraphs 115-116; Figs. 33-39).
While disclosing all that is required as explained above including the tacking circuitry (20) and the image capturing device (18) (see paragraphs 101, 103-104; Figs. 33-35), and further discloses the usage of a UWB communication system (see paragraph 139), Lee fails to disclose the usage of UWB circuitry as recited.
Youssef discloses a marker arrangement for a portable device (44,46, 202) to control an interactive display (12) (see paragraphs 31-32, 41; Figs. 1-2), wherein the portable device comprises a first ultra-wideband (UWB) circuitry (see paragraphs 42; Figs. 2) and a control system (220) comprising a second UWB circuitry (see paragraphs 43-44; Fig. 2), wherein the one or more processors (222) are configured to determine a location and an orientation of the portable device based on communication between the first UWB circuitry and the second UWB circuitry (see paragraphs 42-44; Figs. 1-2); and receive an indication of actuation of a trigger device (movement of the device) via communication between the first UWB circuitry and the second UWB circuitry (see paragraphs 44, 47; Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of UWB tracking circuitry similar to that which is taught by Youssef to be carried out in a system similar to that which is taught by Lee having optical tracking circuitry as a simple substitution of one known element for another to obtain predictable results.

With reference to claim 8, Lee and Youssef disclose the interactive system of claim 1, wherein Lee further discloses that the first tracking circuitry comprises an array of multiple tags (24) (see paragraphs 59-60; Figs. 10-12).
Youssef further discloses the usage of UWB circuitry for tracking (see paragraphs 42-44; Figs. 1-2).

With reference to claim 9, Lee and Youssef disclose the interactive system of claim 1, wherein Lee further discloses wherein the one or more processors are configured to: display an interactive element (32, 36-40) on the display screen (12/14) (see paragraphs 108, 115-117; Figs. 33-39); and
determine a successful targeting of the interactive element based on the location and the orientation of the portable device during the actuation of the trigger device (see paragraph 115; Figs. 36-39); and in response to the successful targeting, display the virtual projectile to overlap with the interactive element on the display screen of the interactive attraction (see paragraph 116; Figs. 36-39).

With reference to claim 11, Lee and Youssef disclose the interactive system of claim 1, wherein Lee further discloses wherein the one or more processors are configured to display an interactive element on the display screen and to represent movement of the interactive element on the display screen in response to the location and the orientation of the portable device indicating that the portable device is aimed at the interactive element prior to the actuation of the trigger device (see paragraph 108, 115-116; Figs. 33-39).

With reference to claim 13, Lee discloses a method of operating an interactive system (200), the method comprising: 
determining, using one or more processors (16), a location and an orientation of the portable device (20) within the interactive attraction (25) based on communication between the tacking circuitry (20) and the image capturing device (18) positioned about the interactive attraction (25) (see paragraphs 101, 103-104; Figs. 33-35, 46); 
receiving, at the one or more processors (16), an indication of actuation of the trigger device (22-2) (see paragraph 114-115; Figs. 36-39) of the portable device (20) via the communication between the tacking circuitry (20) and the image capturing device (18) (see paragraphs 101, 103-104; Figs. 33-35); and 
displaying, via the one or more processors (16), a virtual projectile (34) on a display screen (12, 14) of the interactive attraction (25) based on the location and the orientation of the portable device (20) during the actuation of the trigger device (22-2) (see paragraphs 115-116; Figs. 33-39).
While disclosing all that is required as explained above including the tacking circuitry (20) and the image capturing device (18) (see paragraphs 101, 103-104; Figs. 33-35), and further discloses the usage of a UWB communication system (see paragraph 139), Lee fails to disclose the usage of UWB circuitry as recited.
Youssef discloses a marker arrangement for a portable device (44,46, 202) to control an interactive display (12) (see paragraphs 31-32, 41; Figs. 1-2), wherein the portable device comprises a first ultra-wideband (UWB) circuitry (see paragraphs 42; Figs. 2) and a control system (220) comprising a second UWB circuitry (see paragraphs 43-44; Fig. 2), wherein the one or more processors (222) are configured to determine a location and an orientation of the portable device based on communication between the first UWB circuitry and the second UWB circuitry (see paragraphs 42-44; Figs. 1-2); and receive an indication of actuation of a trigger device (movement of the device) via communication between the first UWB circuitry and the second UWB circuitry (see paragraphs 44, 47; Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of UWB tracking circuitry similar to that which is taught by Youssef to be carried out in a system similar to that which is taught by Lee having optical tracking circuitry as a simple substitution of one known element for another to obtain predictable results.

With reference to claim 14, Lee and Youssef disclose the method of claim 13, wherein Lee further discloses determining, via the one or more processors, a successful targeting of an interactive element (32-40) displayed on the display screen (12/14) of the interactive attraction (25) (see paragraphs 115-116; Figs. 33-39); and updating, via the one or more processors, a user profile for a user to reflect the successful targeting (see paragraph 115; Fig. 36).

With reference to claim 15, Lee and Youssef disclose the method of claim 14, wherein Lee further discloses providing, feedback of the successful targeting to the portable device (see paragraphs 49, 56); and instructing, via one or more respective processors of the portable device, an output via an output device of the portable device in response to the feedback of the successful targeting (see paragraphs 56). 
Youssef further discloses communication between the first UWB circuitry and the second UWB circuitry (see paragraphs 42-44; Figs. 1-2).

With reference to claim 16, Lee and Youssef disclose the method of claim 13, wherein Lee further discloses displaying, via the one or more processors, an interactive element (32, 36-40) on the display screen (see Figs. 33-39); and displaying, via the one or more processors (16), movement of the interactive element on the display screen in response to the location and the orientation of the portable device (20) indicating that the portable device (20) is aimed at the interactive element prior to the actuation of the trigger device (22-2) (see paragraph (108-109; Figs. 33-39).


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Youssef as applied to claim 1 above, and further in view of Huang et al. (US 2015/0286275; hereinafter Huang).
	With reference to claim 2, Lee and Youssef discloses the interactive system of claim 1, wherein Lee further discloses wherein the one or more processors are configured to: receive a unique identifier associated with the user and a device identifier associated with the portable device (20) (see paragraph 93).
While disclosing user and device identifiers as explained, Lee fails to disclose a user profile as recited.
Huang discloses an interactive virtual reality system having a plurality of users (122) holding an identifiable interactive device (130) (see paragraphs 47-48; Fig. 1), wherein the processor (101) access a user profile for the user from one or more databases (120; Fig. 1) based on the unique identifier (in teaching grouping assigned roles having different capabilities; see paragraphs 8, 57, 89); and link the user profile to the portable device based on the device identifier (see paragraphs 8, 57, 93).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of user profiles similar to that which is taught by Huang to be carried out in a system similar to that which is taught by Lee to thereby provide feedback to the user specific to their role (see Huang; paragraph 7).

With reference to claim 3, Lee, Youssef, and Huang disclose the interactive system of claim 2, wherein Lee further discloses the portable device comprises near-field communication (NFC) circuitry and is configured to receive the unique identifier associated with the user via communication between the NFC circuitry and a personal device of the user (see paragraph 39). 


With reference to claim 4, Lee, Youssef, and Huang disclose the interactive system of claim 1, wherein Youssef discloses communication between the first UWB circuitry and the second UWB circuitry (see paragraphs 42-44; Figs. 1-2)
Huang further discloses that the one or more processors are configured to: determine a plurality of available virtual projectiles (see paragraph 60) based on a user profile for the user (in teaching a leader role and group roles each having different profiles based on seats and experience; see paragraph 54; Fig. 5); and provide an additional indication of the plurality of available virtual projectiles to the portable device (in teaching group games; see paragraphs 54-56; Fig. 5).

With reference to claim 5, Lee, Youssef, and Huang disclose the interactive system of claim 4, wherein Huang further discloses that the plurality of available virtual projectiles vary by a size, a color, a type, or any combination thereof (see paragraph 60).

With reference to claim 6, Lee, Youssef, and Huang disclose the interactive system of claim 4, wherein Huang further discloses that wherein the portable device comprises an object display screen that is configured to display the plurality of available virtual projectiles for visualization by the user (step 326; see paragraph 55; Fig. 3).


Claims 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Youssef, Lee, Youssef, and Huang as applied to claim 1, 6, or 9 above, and further in view of Tsui et al. (US Patent Publication No. 2017/0282076; hereinafter Tsui).
With reference to claim 7,  Lee, Youssef, and Huang disclose the interactive system of claim 6, wherein Youssef discloses communication between the first UWB circuitry and the second UWB circuitry as explained above, however there fails to be disclosure of selecting the virtual projectiles as recited.
Tsui discloses an interactive system interface for changing objects wherein the portable device (102) (see paragraph 42; Fig. 1) enables input by the user to select the virtual projectile from the plurality of available virtual projectiles (1012) (see paragraph 4), and the one or more processors are configured to receive another indication of the input to select the virtual projectile via (see paragraph 4; Figs. 10-11).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a interface similar to that which is taught by Tsui for setting displayable features in a system similar to that which is taught by Lee, Youssef, and Huang to thereby further increase user functionality.

With reference to claim 10,  Lee and Youssef Huang disclose the interactive system of claim 9, wherein Youssef discloses communication between the first UWB circuitry and the second UWB circuitry as explained above, however fails to disclose additional virtual projectiles as recited.
Tsui discloses that the one or more processors (44) (see paragraphs 42-43; Fig. 1) are configured to: determine an additional virtual projectile (10120) is available to the user due to the successful targeting (1002), wherein the virtual projectile and the additional virtual projectile vary by at least one attribute (in teaching different types of weapon ammunition; see paragraphs 4, 50; Figs. 10-11); and in response to subsequently receiving an additional indication of an additional actuation of the trigger device via communication between circuitry (see paragraph 64), display the additional virtual projectile on the display screen of the interactive attraction based on a respective location and a respective orientation of the portable device during the additional actuation of the trigger device (see paragraphs 4, 28-29; Figs. 7-8).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an interface similar to that which is taught by Tsui for setting displayable features in a system similar to that which is taught by Lee, Youssef, and Huang to thereby further increase user functionality.

	With reference to claim 12,  Lee and Youssef disclose the interactive system of claim 1, however fails to disclose data-over-sound as recited.
Tsui discloses a portable device (102), wherein the portable device (102) comprises a data-over-sound system (472) comprising a microphone (462) and a speaker (460), and the one or more processors are configured output a sound signal to communicate data to the data-over-sound system of the portable device (see paragraph 61; Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a data-over sound system similar to that which is taught by Tsui to be carried out in a system similar to that which is taught by Lee and Youssef to thereby increase user functionality and feedback.


Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Jacobson (US Patent Publication No. 5,785,592).
With reference to claim 17, Huang discloses an interactive system (101), comprising: a portable device (130), comprising: storing a user profile for a user of the portable device (in teaching interactive device array (120); (see paragraph 47-48, 57; Fig. 1); a processor configured to determine an attribute of a virtual projectile for the portable device based on the user profile (in teaching a leader role and group roles each having different profiles based on seats and experience; see paragraph 54); and communication circuitry (see paragraph 100) configured to communicate the attribute of the virtual projectile to a control system to cause the control system to display the virtual projectile with the attribute on a display screen (250) that is separate from the portable device (see paragraph 54-55; Figs. 2-3).
While disclosing all that is required as explained above including user profile information stored within the system, there fails to be specific disclosure of a memory of the portable device as recited.
Jacobson discloses an interactive target game system (see abstract) wherein the portable device (20) comprises a memory device to store user profile (gaming statistics) for a user (8) of the portable device (20) (see column 6, line 63-column 7, line 17).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the inventio to allow the usage of a portable device comprising a memory device similar to that which is taught by Jacobson to that which is taught by Huang to thereby combine known components for predictable results.

With reference to claim 18, Huang and Jacobson disclose the interactive system of claim 17, wherein Huang further discloses that the attribute of the virtual projectile comprises a size, a color, a type, or any combination thereof (see paragraph 60).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Jacobson as applied to claim 17 above, and further in view of Youssef.
With reference to claim 19, Huang and Jacobson disclose the interactive system of claim 17, both Huang and Jacobson disclose the usage of communication circuitry there fails to be disclosure of a UWB as recited.
wherein the communication circuitry comprises ultra-wideband circuitry.
Youssef discloses a marker arrangement for a portable device (44,46, 202) to control an interactive display (12) (see paragraphs 31-32, 41; Figs. 1-2), wherein the portable device comprises a first ultra-wideband (UWB) circuitry (see paragraphs 42; Figs. 2) and a control system (220) comprising a second UWB circuitry (see paragraphs 43-44; Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of UWB tracking circuitry similar to that which is taught by Youssef to be carried out in a system similar to that which is taught by Huang and Jacobson having optical tracking circuitry as a simple substitution of one known element for another to obtain predictable results.

With reference to claim 20, Huang, Jacobson, and Youssef disclose the interactive system of claim 19, wherein Youssef further discloses that the ultra-wideband circuitry is configured to detect a location of the portable device relative to the display screen and to communicate the location to the control system (see paragraphs 42-44, 47; Figs. 1-2).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SARRIA, JR et al. (US 11,278,810) discloses a virtual interactive device for placing or moving virtual items comprising a portable device interfacing with a display device for interacting with the virtual environment using  a user profiles (see abstract; column 5, line 8-column 13, line 37; Figs. 1-7).
LIU (US2021/0387087) discloses a method for controlling a virtual object and a related apparatus wherein the virtual environment provides the user with a plurality of interface elements that would generated different projectiles for firing at the target when operating the device (see abstract; paragraphs 122-137; Figs. 1-11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625